Name: Council Regulation (EC) No 2111/1999 of 4 October 1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of Yugoslavia (FRY) and repealing Regulation (EC) No 900/1999
 Type: Regulation
 Subject Matter: political geography;  marketing;  oil industry;  international affairs
 Date Published: nan

 Avis juridique important|31999R2111Council Regulation (EC) No 2111/1999 of 4 October 1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of Yugoslavia (FRY) and repealing Regulation (EC) No 900/1999 Official Journal L 258 , 05/10/1999 P. 0012 - 0018COUNCIL REGULATION (EC) No 2111/1999of 4 October 1999prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of Yugoslavia (FRY) and repealing Regulation (EC) No 900/1999THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 301 thereof,Having regard to Council Common Position 1999/604/CFSP of 3 September 1999, amending Common Position 1999/273/CFSP concerning a ban on the supply and sale of petroleum and petroleum products to the Federal Republic of Yugoslavia (FRY), and Common Position 1999/318/CFSP concerning additional restrictive measures against the Federal Republic of Yugoslavia(1)Having regard to the proposal from the Commission,Whereas:(1) The Government of the Federal Republic of Yugoslavia ("FRY") has continued to violate United Nations Security Council Resolutions and to pursue extreme and criminally irresponsible policies, including repression against its own citizens, which constitute serious violations of human rights and international humanitarian law, and Common Position 1999/273/CFSP(2) provided that the supply and sale of petroleum and petroleum products to the FRY should be prohibited; however, Council Common Position 1999/604/CFSP provides that that prohibition should not apply to the sale and supply of such products to the Province of Kosovo and the Republic of Montenegro;(2) The prohibition of selling, supplying or exporting petroleum and petroleum products to the FRY falls within the scope of the Treaty establishing the European Community;(3) Therefore, and particularly with a view to avoiding distortion of competition, Community legislation is necessary for the implementation of this prohibition as far as the territory of the Community is concerned; for the purposes of this Regulation such territory is deemed to encompass the territories of the Member States to which the Treaty establishing the European Community is applicable, under the conditions laid down in that Treaty;(4) To that end the Council adopted on 29 April 1999 a Regulation (EC) No 900/1999 prohibiting the sale and supply of petroleum and certain petroleum products to the Federal Republic of Yugoslavia (FRY)(3)(5) The developments with regard to the FRY permit a partial lifting of the embargo imposed by Regulation (EC) No 900/1999;(6) Such partial lifting should not prejudice the remaining applicability of Regulation (EC) No 900/1999 with regard to the FRY;(7) For reasons of transparency and simplicity, the provisions of Regulation (EC) No 900/1999 should be incorporated in this Regulation, and that Regulation should be repealed,HAS ADOPTED THIS REGULATION:Article 1It shall be prohibited, knowingly and intentionally, to:(a) sell, supply or export, directly or indirectly, petroleum and petroleum products listed in Annex I, whether or not originating in the Community, to any person or body in the FRY or to any person or body for the purpose of any business carried on in, or operated from, the territory of the FRY;(b) ship products referred to in point (a) to the territory of the FRY;(c) participate in related activities the object or the effect of which is to promote the transactions or activities referred to in points (a) and (b).Article 21. Notwithstanding the provisions of Article 1, the competent authorities may authorise:(a) the sale, supply, export or shipment of products listed in Annex I for the use of diplomatic and consular missions of the Member States in the FRY as well as for the use of an international military peace-keeping presence;(b) on a case-by-case basis and subject to the consultation procedure set out in paragraph 2, the sale, supply or export of the products listed in Annex I if conclusive evidence is given to these authorities that the sale, supply or export serves strictly humanitarian purposes.2. The competent authorities of a Member State which intend to authorise a sale, supply or export in accordance with paragraph 1(b) shall notify to the competent authorities of the other Member States and to the Commission the grounds on which they intend to authorise the sale, supply or export concerned.If, within one working day after the receipt of the said notification, a Member State or the Commission has given notice to the other Member States or the Commission of conclusive evidence that the intended sale, supply or export will not serve the indicated humanitarian purposes, the Commission will convene within one working day of the said notice a meeting with the Member States in order to consult on the relevant evidence.The Member State which intends to authorise the sale, supply or export shall take a decision with regard to this authorisation only when no objections have been raised or after the consultations on the conclusive evidence have taken place at the meeting convened by the Commission. In case of an authorisation, the Member State concerned shall notify to the other Member States and the Commission the grounds on which its decision to authorise has been taken.Article 31. Notwithstanding the provisions of Article 1, the competent authorities may authorise the sale, supply or export, directly or indirectly, of petroleum and petroleum products listed in Annex I to any person or body for the purpose of any business carried on in, or operated from, the territory of the Federal Republic of Yugoslavia, and the shipment to the territory of the Federal Republic of Yugoslavia, provided that conclusive evidence is presented to these authorities that:(a) the petroleum and petroleum products sold, supplied or exported are shipped from the Community to the Republic of Montenegro or the Province of Kosovo without transiting through other parts of the Republic of Serbia; and(b) the petroleum and petroleum products shall not leave the territory of the Republic of Montenegro or the Province of Kosovo for any destination elsewhere in the Republic of Serbia.Any authorisation should be made in accordance with the model set out in Annex II.2. A declaration by the relevant bodies designated by the Special Representative of the United Nations Secretary General for the Province of Kosovo or by the competent authorities of the Republic of Montenegro listed in Annex III, in accordance with the model set out in Annex IV, shall be conclusive evidence for the purpose of any authorisation pursuant to paragraph 1.3. With regard to each territory concerned and until such time as the names and addresses of its relevant body or competent authority to be listed in Annex III will have been published in the Official Journal of the European Communities, a competent authority of a Member State shall not grant a prior authorisation before it has requested the competent authorities of the other Member States and the Commission to give their comments on the evidence presented, which, if any, shall be given within a period of five working days after sending the request. After these five days and on the basis of the comments received or any other information obtained in the meantime, the competent authority concerned shall take a decision in respect of the granting of an authorisation, and notify the Commission and the other Member States of this decision.Article 4Article 1 shall not apply as regards sales, supplies, exports or shipments to the forces in which the Member States participate, operating in the FRY.Article 5Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions shall be effective, proportionate and dissuasive.Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed shall be those determined by the Member States in accordance with Article 5 of Council Regulation (EC) No 926/98 of 27 April 1998 concerning the reduction of certain economic relations with the Federal Republic of Yugoslavia(4).Article 6The Commission and the Member States shall inform each other of the measures taken under this Regulation and shall supply each other with other relevant information at their disposal in connection with this Regulation, such as violation and enforcement problems or judgments handed down by national courts.Member States shall notify the competent authorities of other Member States and the Commission of any authorisations for sale, supply, or export or shipment granted in accordance with Article 3(1).Article 7The Commission shall establish the list of competent authorities referred to in Articles 2 and 3(1) on the basis of relevant information provided by the Member States. The Commission shall publish this list and any changes to it in the Official Journal of the European Communities.The Commission shall establish and, if necessary, amend the list of competent authorities of the Republic of Montenegro referred to in Article 3(2).The Commission shall establish and, if necessary, amend the list of relevant bodies designated by the Special Representative of the United Nations Secretary-General for the Province of Kosovo referred to in Article 3(2).The Commission shall amend if necessary the models of prior authorisation and prior final destination declaration referred to Article 3(1) and (2). The Commission shall publish any changes to this list and these models in the Official Journal of the European Communities.Article 8Regulation (EC) No 900/1999 is hereby repealed and replaced by the provisions of this Regulation. Any reference to Articles of that Regulation shall be construed as reference to the corresponding Article of this Regulation.Article 9This Regulation shall apply within the territory of the Community, including its air space and on board any aircraft or any vessel under the jurisdiction of a Member State and to any person elsewhere who is a national of a Member State and any body which is incorporated or constituted under the law of a Member State.Article 10This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 4 October 1999.For the CouncilThe PresidentK. HÃ KÃ MIES(1) OJ L 236, 7.9.1999, p. 1.(2) OJ L 108, 27.4.1999, p. 1.(3) OJ L 114, 1.5.1999, p. 7.(4) OJ L 130, 1.5.1998, p. 1.ANNEX IPetroleum and petroleum products referred to in Article 1>TABLE>ANNEX II>PIC FILE= "L_1999258EN.001602.EPS">ANNEX IIIList of relevant bodies in the Province of Kosovo and competent authorities of the Republic of Montenegro, referred to in Article 3(2)[...]p.m.ANNEX IV>PIC FILE= "L_1999258EN.001802.EPS">